Name: Council Directive 73/132/EEC of 15 May 1973 on the statistical surveys to be carried out by Member States on bovine livestock, on forecasts on the availability of bovine animals for slaughter and on statistics on slaughtered bovine animals
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-06-09

 Avis juridique important|31973L0132Council Directive 73/132/EEC of 15 May 1973 on the statistical surveys to be carried out by Member States on bovine livestock, on forecasts on the availability of bovine animals for slaughter and on statistics on slaughtered bovine animals Official Journal L 153 , 09/06/1973 P. 0025 - 0028 Greek special edition: Chapter 03 Volume 9 P. 0196 Spanish special edition: Chapter 03 Volume 7 P. 0044 Portuguese special edition Chapter 03 Volume 7 P. 0044 +++++( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 25 , 30 . 1 . 1973 , P . 23 . ( 3 ) OJ NO L 179 , 7 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 161 , 17 . 7 . 1972 , P . 1 . COUNCIL DIRECTIVE OF 15 MAY 1973 ON THE STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK , ON FORECASTS ON THE AVAILABILITY OF BOVINE ANIMALS FOR SLAUGHTER AND ON STATISTICS ON SLAUGHTERED BOVINE ANIMALS ( 73/132/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 209 THEREOF ; HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 ( 1 ) OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL , AS LAST AMENDED BY REGULATION ( EEC ) NO 187/73 ( 2 ) , AND IN PARTICULAR ARTICLE 2 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; WHEREAS IN ORDER TO FULFIL THE TASK ASSIGNED TO IT UNDER THE TREATY AND BY RAGULATION ( EEC ) NO 805/68 , THE COMMISSION REQUIRES PRECISE INFORMATION ON TRENDS IN BOVINE LIVESTOCK AND THE PRODUCTION OF BEEF AND VEAL IN THE MEMBER STATES AND MUST ALSO HAVE A SHORT-TERM FORECAST , ESTABLISHED ON THE BASIS OF THIS TREND , OF THE AVAILABILITY OF BEEF AND VEAL ON THE MARKET ; WHEREAS SURVEYS ON BOVINE LIVESTOCK AT PRESENT CARRIED OUT IN THE MEMBER STATES DO NOT ENABLE PRECISE AND STANDARD SHORT-TERM OBSERVATIONS TO BE MADE OF THE MARKET ; WHEREAS MONTHLY STATISTICS ON ANIMALS SLAUGHTERED ARE NOT SUFFICIENT FOR THIS PURPOSE AND SHORT-TERM FORECASTS ON THE AVAILABILITY OF CATTLE AND CALVES INTENDED FOR IMMEDIATE SLAUGHTER ARE MADE AT REGULAR INTERVALS IN ONLY SOME OF THE MEMBER STATES ; WHEREAS SURVEYS SHOULD BE CARRIED OUT IN ALL MEMBER STATES ON BOVINE LIVESTOCK , ON THE BASIS OF STANDARD CATEGORIES AND WITH A SIMILAR DEGREE OF PRECISION ; WHEREAS MONTHLY STATISTICS ON ANIMALS SLAUGHTERED SHOULD BE SUPPLEMENTED AND STANDARDIZED AND FORECASTS BY CATEGORY COVERING IDENTICAL PERIODS IN EACH MEMBER STATE SHOULD BE MADE ON THE PRODUCTION OF BOVINE ANIMALS FOR SLAUGHTER ; WHEREAS , IN THE CASE OF SAMPLE SURVEYS , SAMPLING CRITERIA SHOULD BE KEPT UP TO DATE AND FIXED MARGINS OF ERROR SHOULD BE OBSERVED IN ORDER TO ENSURE THAT THERE IS A SIMILAR DEGREE OF PRECISION ; WHEREAS OBSERVATIONAL ERRORS SHOULD BE REDUCED AS MUCH AS POSSIBLE AND AN ASSESSMENT SHOULD BE MADE OF THEIR SIZE ; WHEREAS SINCE THE STRUCTURE AND REGIONAL DISTRIBUTION OF THE REARING OF BOVINE ANIMALS ARE CONSTANTLY CHANGING , THE REGIONAL DISTRIBUTION SHOULD BE RECORDED ANNUALLY AND A SPECIAL ANALYSIS OF THE RESULTS OF THE SURVEY SHOULD BE MADE BY SIZE-OF-HERD CLASS AT LEAST EVERY TWO YEARS ; WHEREAS BOTH THE STATISTICS ON ANIMALS SLAUGHTERED AND FORECASTS OF PRODUCTION OF BOVINE ANIMALS FOR SLAUGHTER SHOULD BE BROKEN DOWN INTO CATEGORIES IN ORDER TO ENABLE THE MARKET TO BE OBSERVED WITH A DISTINCTION BEING MADE ON THE BASIS OF THE TYPES OF MEAT ; WHEREAS , SINCE THE RESULTS OF THE SURVEYS , FORECASTS AND STATISTICS ON ANIMALS SLAUGHTERED ARE INTENDED TO SERVE AS A BASIS FOR DECISIONS ADOPTED WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL , THEY MUST BE COMMUNICATED TO THE COMMISSION AS SOON AS POSSIBLE AND AT THE SAME DATES ; WHEREAS THE PROCEDURE TO BE FOLLOWED BY THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS SET UP BY THE COUNCIL DECISION OF 31 JULY 1972 ( 3 ) SHOULD BE LAID DOWN , SO AS TO ENSURE THAT WHEN THIS DIRECTIVE IS APPLIED COOPERATION BETWEEN THE MEMBER STATES AND THE COMMISSION WILL BE AS EFFECTIVE AS POSSIBLE ; WHEREAS , SINCE THE STATISTICS PROPOSED HERE CONSTITUTE ONLY A MINIMUM PROGRAMME , THE COMMISSION MUST SUBMIT A REPORT EVERY THREE YEARS SO THAT THE EXTENT TO WHICH THE MEASURES PROPOSED HAVE ENABLED THE OBJECTIVES OF THIS DIRECTIVE TO BE ATTAINED MAY BE EXAMINED , AND IT MUST , IF NECESSARY , PROPOSE THAT THE METHODS USED BE HARMONIZED OR IMPROVED ; WHEREAS THE FINANCIAL CONTRIBUTION OF THE COMMUNITY TOWARDS THE EXPENDITURE INCURRED BY THE MEMBER STATES IN CARRYING OUT THE SURVEYS PROVIDED FOR UNDER THIS DIRECTIVE MUST BE DEFINED ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . EACH YEAR THE MEMBER STATES SHALL CARRY OUT A STATISTICAL SURVEY OF TOTAL CATTLE NUMBERS , USING THE REFERENCE DATE ANY DAY IN DECEMBER . 2 . THE FIRST SURVEY SHALL TAKE PLACE IN 1973 . ARTICLE 2 1 . FOR THE PURPOSES OF THIS DIRECTIVE " CATTLE " MEANS DOMESTIC ANIMALS OF THE BOVINE SPECIES FALLING UNDER HEADING 01.02 A OF THE COMMON CUSTOMS TARIFF . 2 . THE SURVEYS REFERRED TO IN ARTICLE 1 SHALL COVER ALL CATTLE ON HOLDINGS OF AN AGRICULTURAL OR INDUSTRIAL TYPE . FOR THE PURPOSES OF THIS DIRECTIVE HOLDINGS OF AN AGRICULTURAL OR INDUSTRIAL TYPE ARE HOLDINGS WITH A UTILIZED AGRICULTURAL AREA OF NOT LESS THAN 1 HECTARE OR THOSE WITH NOT LESS THAN ONE COW OR THREE OTHER CATTLE , PROVIDED THESE ARE NOT RAISED FOR PRIVATE CONSUMPTION . 3 . MEMBER STATES WHOSE SURVEYS CONCERN , IN ADDITION , HOLDINGS OTHER THAN THOSE REFERRED TO IN PARAGRAPH 2 SHALL ALSO SUPPLY DATE RELATING TO THOSE HOLDINGS . ARTICLE 3 1 . STATISTICS OF CATTLE NUMBERS SHALL BE SO COMPILED AS TO SHOW A BREAKDOWN AT LEAST INTO THE FOLLOWING CATEGORIES : A . CATTLE OF LESS THAN 12 MONTHS : ( A ) INTENDED FOR SLAUGHTER AS CALVES ( B ) OTHER : ( AA ) MALES ( BB ) FEMALES B . CATTLE UNDER 2 YEARS BUT NOT UNDER 1 YEAR : ( A ) MALES ( B ) FEMALES : ( AA ) SLAUGHTER ANIMALS ( BB ) OTHER C . CATTLE OF 2 YEARS AND OVER : ( A ) MALES ( B ) FEMALES : ( AA ) HEIFERS : ( 1 ) SLAUGHTER ANIMALS ( 2 ) OTHER ( BB ) COWS : ( 1 ) DAIRY COWS ( 2 ) OTHER D . BUFFALOES : ( A ) FEMALE BREEDING ANIMALS ( B ) BUFFALOES , OTHER . 2 . IF NECESSARY , THE CATEGORIES REFERRED TO IN PARAGRAPH 1 MAY BE ALTERED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 9 . 3 . THE CATEGORIES SHALL BE DEFINED BY THE COMMISSION AFTER CONSULTING THE STANDING COMMITTEE ON AGRICULTURAL STATISTICS SET UP BY THE COUNCIL DECISION OF 31 JULY 1972 , HEREINAFTER CALLED " COMMITTEE " . ARTICLE 4 1 . THE SURVEYS SHALL BE CARRIED OUT IN THE FORM OF EXHAUSTIVE SURVEYS OR BY RANDOM SAMPLING . 2 . AS REGARDS THE BASIS ON WHICH THE SAMPLING IS TO BE CARRIED OUT , THE MEMBER STATES SHALL TAKE WHATEVER MEASURES THEY DEEM APPROPRIATE FOR THE PURPOSE OF MAINTAINING THE QUALITY OF SURVEY RESULTS . 3 . SAMPLING ERRORS SHALL NOT EXCEED 1 % OF THE TOTAL NUMBER OF CATTLE OR 1.5 % OF THE TOTAL NUMBER OF COWS IN EACH OF THE MEMBER STATES , THESE PERCENTAGES REPRESENTING A CONFIDENCE MARGIN OF 68 % . NOTWITHSTANDING THE PROVISIONS OF THE FOREGOING SUBPARAGRAPH , SAMPLING ERRORS OF 1.5 % AND 2.5 % SHALL BE ACCEPTABLE IN RESPECT OF ITALY UP TO AND INCLUDING 1975 , UNLESS THE COUNCIL , ON A PROPOSAL FROM THE COMMISSION , DECIDES TO EXTEND THIS PERIOD . 4 . THE MEMBER STATES SHALL TAKE APPROPRIATE MEASURES TO ASSESS AND LIMIT ERRORS OF OBSERVATION . ARTICLE 5 1 . THE MEMBER STATES SHALL NOTIFY THE COMMISSION OF THE PROVISIONAL RESULTS OF THE SURVEYS WITHOUT REGIONAL SUBDIVISION , NOT LATER THAN SIX WEEKS AFTER THE REFERENCE MONTH OF THE SURVEY . NOTWITHSTANDING THE PROVISIONS OF THE FOREGOING SUBPARAGRAPH , ITALY SHALL BE PERMITTED TO NOTIFY THE RESULTS IN QUESTION NOT LATER THAN EIGHT WEEKS AFTER THE REFERENCE MONTH OF THE SURVEY . 2 . THE FINAL RESULTS SHALL BE NOTIFIED WITH SUBDIVISION FOR THE FOLLOWING TERRITORIES NOT LATER THAN TEN WEEKS AFTER THE REFERENCE MONTH . GERMANY : REGIERUNGSBEZIRKE FRANCE : REGIONS DE PROGRAMME ITALY : REGIONI NETHERLANDS : PROVINCIES BELGIUM : PROVINCES/PROVINCIES LUXEMBOURG : - DENMARK : - IRELAND : - UNITED KINGDOM : SCOTLAND , NORTHERN IRELAND , WALES , ENGLISH AGRICULTURAL REGIONS . 3 . AS FROM THE SURVEY OF 1975 THE RESULTS AT NATIONAL LEVEL SHALL BE COMPILED AND NOTIFIED BY THE MEMBER STATES AT LEAST EVERY TWO YEARS ACCORDING TO THE SIZE OF THE HERD KEPT , IN ACCORDANCE WITH THE TABLES DRAWN UP FOLLOWING THE PROCEDURE LAID DOWN IN ARTICLE 9 . THE MEMBER STATES SHALL FIRST DRAW UP AND NOTIFY THE TABLES REFERRING TO THE SURVEY OF 1973 OR , FAILING THIS , 1974 . 4 . HOWEVER , ANY MEMBER STATE WHICH OBTAINS RESULTS RELEVANT TO PARAGRAPHS 2 AND 3 FROM ANOTHER SURVEY CARRIED OUT IN THE COURSE OF THE REFERENCE YEAR MAY CONTINUE TO USE THESE RESULTS UNTIL A DATE IN 1975 IF NOT LATER . 5 . SHOULD IT PROVE VERY DIFFICULT TO IMPLEMENT THE PROVISIONS OF THIS DIRECTIVE ON THE PRESCRIBED DATE AS A RESULT OF OBSTACLES PREVENTING COMPLIANCE WITH THE TIMETABLE FIXED IN PARAGRAPH 1 FOR FORWARDING THE PROVISIONAL DATE , TRANSITIONAL MEASURES SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 9 . ARTICLE 6 1 . THE MEMBER STATES SHALL , ON THE BASIS OF THE RESULTS OF THE SURVEYS AND OF OTHER AVAILABLE DATA , ESTIMATE POTENTIAL SUPPLIES OF SLAUGHTER CATTLE FOR THE CALENDAR YEAR FOLLOWING THE MONTH WHEN THE SURVEY IS COMPLETED . 2 . ESTIMATES OF POTENTIAL SUPPLIES OF SLAUGHTER CATTLE SHALL BE DRAWN UP FOR THE FOLLOWING CATEGORIES : A . CALVES . B . HEIFERS . C . COWS . D . BULLS AND BULLOCKS . THESE CATEGORIES SHALL BE DEFINED BY THE COMMISSION AFTER CONSULTING THE COMMITTEE . 3 . THE MEMBER STATES SHALL INFORM THE COMMISSION OF THE FORWARD ESTIMATES AT THE SAME TIME AS THE RESULTS OF THE SURVEYS . ARTICLE 7 1 . THE MEMBER STATES SHALL DRAW UP MONTHLY STATISTICS RELATING TO THE NUMBER AND CARCASE WEIGHT OF ANIMALS SLAUGHTERED IN THEIR TERRITORY . IF NECESSARY THEY SHALL , EVERY FOUR MONTHS , SUPPLY ADDITIONAL INFORMATION , FOR EACH MONTH SEPARATELY , PARTICULARLY ON THE NUMBERS OF SLAUGHTERED ANIMALS NOT INCLUDED IN THE MONTHLY STATISTICS REFERRED TO IN THE FOREGOING SUBPARAGRAPH , SO THAT THE LATTER MAY BE COMPARED AND SUPPLEMENTED IN ORDER TO INCLUDE ALL THE ANIMALS SLAUGHTERED . 2 . THE SLAUGHTER STATISTICS PROVIDED FOR IN PARAGRAPH 1 SHALL BE DRAWN UP FOR THE FOLLOWING CATEGORIES : A . CALVES . B . HEIFERS . C . COWS . D . BULLS . E . BULLOCKS . 3 . THE COMMISSION , AFTER CONSULTING THE COMMITTEE , SHALL DEFINE THE CARCASE WEIGHT REFERRED TO IN PARAGRAPH 1 , AND THE CATEGORIES REFERRED TO IN PARAGRAPH 2 . 4 . THE MEMBER STATES SHALL INFORM THE COMMISSION OF THE SLAUGHTER FIGURES WHICH THEY HAVE COMPILED NOT LATER THAN SIX WEEKS AFTER THE MONTHS TO WHICH THEY REFER . ARTICLE 8 THE ADJUSTMENT OF THE FOREIGN TRADE STATISTICS TO TAKE ACCOUNT OF THE CATEGORIES MENTIONED IN ARTICLES 3 , 6 AND 7 SHALL BE CARRIED OUT AFTER A JOINT CONSULTATION OF THE COMMITTEE AND THE NIMEXE COMMITTEE , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 5 OF THE REGULATION ( EEC ) NO 1445/72 ( 4 ) . ARTICLE 9 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS INVOKED , THE CHAIRMAN SHALL REFER THE MATTER TO THE COMMITTEE , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A REPRESENTATIVE OF A MEMBER STATE . 2 . THE REPRESENTATIVE OF THE COMMISSION SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL GIVE ITS OPINION ON THE DRAFT WITHIN A TIME LIMIT TO BE SET BY THE CHAIRMAN IN ACCORDANCE WITH THE URGENCY OF THE MATTER . IT SHALL ACT BY A MAJORITY OF FORTY-ONE VOTES AND THE VOTES OF MEMBER STATES SHALL BE WEIGHTED AS LAID DOWN IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) THE COMMISSION SHALL ADOPT THE PROPOSED MEASURES IF THEY CONFORM TO THE COMMITTEE'S OPINION . ( B ) IF THE PROPOSED MEASURES ARE NOT IN ACCORDANCE WITH THE COMMITTEE'S OPINION , OR IN THE ABSENCE OF SUCH OPINION , THE COMMISSION SHALL SUBMIT TO THE COUNCIL FORTHWITH A PROPOSAL RELATING TO THE MEASURES TO BE ADOPTED . THE COUNCIL SHALL ACT BY THE QUALIFIED MAJORITY . ( C ) IF , AFTER THREE MONTHS HAVE EXPIRED SINCE THE MATTER WAS BROUGHT BEFORE THE COUNCIL , THE LATTER HAS NOT TAKEN A DECISION , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . ARTICLE 10 THE COMMISSION SHALL SUBMIT TO THE EUROPEAN PARLIAMENT AND TO THE COUNCIL EVERY THREE YEARS AND FOR THE FIRST TIME IN 1976 A REPORT ON THE EXPERIENCE GAINED FROM THE SURVEYS AND THE FORWARD ESTIMATES PROVIDED FOR IN THIS DIRECTIVE . THE COMMISSION SHALL , IF NECESSARY , SUBMIT PROPOSALS TO THE COUNCIL , ESPECIALLY WITH A VIEW TO FURTHER HARMONIZING OR IMPROVING METHODS . THE COUNCIL SHALL ACT ON THESE PROPOSALS IN ACCORDANCE WITH THE VOTING PROCEDURE LAID DOWN IN ARTICLE 43 ( 2 ) OF THE TREATY . ARTICLE 11 1 . THE NECESSARY EXPENDITURE FOR CARRYING OUT THE SURVEYS PROVIDED FOR IN THIS DIRECTIVE SHALL FOR THE YEARS 1973 , 1974 AND 1975 BE CHARGED AS A FIXED SUM TO THE BUDGET OF THE EUROPEAN COMMUNITIES . 2 . THE CONTINUATION OF THESE SURVEYS AFTER 31 DECEMBER 1975 SHALL BE CONDITIONAL ON A DECISION OF THE COUNCIL , ACTING BEFORE THAT DATE ON A PROPOSAL FROM THE COMMISSION , ON THE METHODS OF FINANCING SUCH SURVEYS . ARTICLE 12 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 MAY 1973 . FOR THE COUNCIL THE PRESIDENT A . LAVENS